***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                  IN RE LILYANA L. ET AL.*
                         (AC 41451)
                     Sheldon, Moll and Mihalakos, Js.

                                  Syllabus

The respondent mother appealed to this court from the judgment of the
   trial court terminating her parental rights with respect to her minor
   child, L. The trial court also terminated the mother’s parental rights
   with respect to her minor child A, but the mother did not appeal from
   that judgment. The court had determined, pursuant to statute (§ 17a-
   112 [j] [3] [F]), that the mother had committed an assault of A, through
   a deliberate, nonaccidental act that resulted in serious bodily injury to
   A. The court found that on the day of the incident at issue, the mother,
   who was A’s primary caretaker, had noted bruises on A’s head before
   she left for work. About one hour later, A’s father, W, who was watching
   A, called 911 and stated, inter alia, that A was not breathing and could
   not move her legs. W told the police that he had left A on a bed and
   went to use a bathroom, and then found A on the floor when he returned.
   The mother told the police that W could have caused A’s injuries. The
   court determined that the mother could not be excluded as the source
   of certain of A’s injuries and that the mother was in close physical
   proximity to A when A sustained the injuries. On appeal, the mother
   claimed that the trial court improperly applied § 17a-112 (j) (3) (F) in
   terminating her parental rights and that because the court was unable
   to determine whether she or W was responsible for A’s injuries, the
   evidence was insufficient for the court to have found that she committed
   a deliberate, nonaccidental assault that resulted in the injury of A. Held
   that the trial court properly terminated the mother’s parental rights as
   to L, as that court properly applied the law, and its legal conclusion
   that the elements of § 17a-112 (j) (3) (F) were established was supported
   by clear and convincing evidence; that court found that the mother and
   W had engaged in a course of conduct that made them both the direct
   cause of A’s injuries, and the evidence was sufficient to establish that
   the mother committed a deliberate, nonaccidental assault on A, as there
   was extensive evidence on which the court could have based its finding
   that the mother was not just a party who simply stood by and watched
   A suffer serious injuries, but that she was an active participant with
   regard to those injuries, and evidence demonstrating that the mother
   had once thrown A onto a couch comported with credible medical
   testimony and certain other evidence, which showed that the incident
   at issue on which the termination petition was based was not the only
   time that A had been abused.
      Argued September 11—officially released November 7, 2018**

                            Procedural History

  Coterminous petitions by the Commissioner of Chil-
dren and Families to adjudicate the respondents’ minor
children neglected and to terminate the respondents’
parental rights with respect to their minor children,
brought to the Superior Court in the judicial district of
Fairfield, Juvenile Matters at Bridgeport, and tried to
the court, Ginocchio, J.; thereafter, the court amended
the petition to terminate the parental rights of the
respondent mother as to the minor child Lilyana L.;
judgments adjudicating the minor children neglected
and terminating the respondents’ parental rights, from
which the respondent mother appealed to this court.
Affirmed.
   Karen Oliver Damboise, assigned counsel, for the
appellant (respondent mother).
  John E. Tucker, assistant attorney general, with
whom, on the brief, were George Jepsen, attorney gen-
eral, and Benjamin Zivyon and Mildred Bauza, assis-
tant attorneys general, for the appellee (petitioner).
  Rebecca A. Rebollo, for the minor child.
                         Opinion

   MIHALAKOS, J. The respondent, Britney N., appeals
from the judgment of the trial court rendered in favor
of the petitioner, the Commissioner of Children and
Families, terminating her parental rights with respect
to her minor child, Lilyana L.1 On appeal, the respondent
claims that the trial court erred when it determined,
pursuant to General Statutes § 17a-112 (j) (3) (F), that
the respondent committed an assault, through a deliber-
ate, nonaccidental act that resulted in serious bodily
injury to another child of the parent.2 We affirm the
judgment of the trial court.
   The facts of this case involve the termination of the
respondent’s parental rights as to her daughter, Lilyana,
which was based on the respondent’s abuse of another
child, Avah L. The following facts and procedural his-
tory are relevant to this appeal. This appeal arises from
coterminous neglect and termination of parental rights
petitions filed with respect to the respondent’s minor
children, Lilyana (born in May, 2015) and Avah (born
in March, 2016).3 On October 21, 2016, the petitioner
filed petitions for the termination of the respondent’s
parental rights as to Avah4 and Lilyana. The termination
petition as to Lilyana alleged, pursuant to § 17a-112
(j) (3) (F), that the respondent committed an assault,
through a deliberate, nonaccidental act, that resulted in
the serious bodily injury of another child of the parent.
  Until October 7, 2016, the children resided with the
respondent and Avah’s father, William L., in an apart-
ment on the second floor of a three-family house. The
respondent and William were the children’s primary
caretakers, although outside health care professionals
came to the apartment on a regular basis to help with
the care of Avah, who suffered from small gestational
age, acid reflux, and torticollis.
   The petitioner filed the underlying petition following
Avah’s hospitalization on October 14, 2016. In its memo-
randum of decision, the trial court found the following
facts regarding the events that transpired on that date:
‘‘[A]t approximately 5:40 p.m., police and emergency
personnel responded to a 911 call . . . . The caller,
who was [Avah’s] father, [William], stated that he
needed help, his baby was not breathing. Those who
initially arrived at the scene described the infant,
[Avah], as being nonreactive and nonresponsive. Her
body was limp, and she was not able to move her arms
or legs. . . . The child was taken to a nearby hospital.
[Officer Mark Blackwell of the Bridgeport Police
Department] spoke to the baby’s father, [William], and
asked [him] what happened. [William] responded that
he was watching the baby after her mother, [the respon-
dent], had left for work. He stated that he had to use
the bathroom and, while in the bathroom, he left the
baby on the bed in their bedroom. When he returned
he found the baby, lying on her back, on the floor. He
proceeded to call for help.’’
   At Yale New Haven Children’s Hospital, doctors diag-
nosed Avah with a head trauma, which resulted in a
subdural hemorrhage and retinal hemorrhages. Avah
also had three leg fractures, which included two healing
fractures and one acute fracture, and facial bruising.
Three days after her admission to the hospital, Avah
experienced seizures related to her head injury. Lisa R.
Pavlovic, a pediatrician and child abuse specialist at
Yale New Haven Children’s Hospital, examined Avah
after she was admitted to the hospital. The trial court
credited Pavlovic’s opinion ‘‘that Avah’s injuries [were]
due to severe physical abuse’’ and that ‘‘more than one
episode of abuse took place.’’
   On October 17, 2016, the petitioner invoked a ninety-
six hour hold on behalf of Avah and Lilyana. See General
Statutes § 17a-101g (f). On October 21, 2016, the peti-
tioner filed ex parte motions for orders of temporary
custody and neglect petitions on behalf of the children.
On the same day, the court granted the petitioner’s ex
parte motions on the basis of its findings that the chil-
dren were in immediate physical danger from their sur-
roundings and that their continuing to remain in the
home was contrary to the welfare of the minor children,
and vested temporary custody of the children in the peti-
tioner.
   Christopher Loesche, an investigator from the
Department of Children and Families, testified on
behalf of the petitioner at trial. Loesche interviewed
the respondent on October 14, 2016, while Avah was
in the pediatric intensive care unit. The respondent told
Loesche that she had noticed bruises on Avah during
the last few months and that she believed the bruising
was due to Nexium, a medication Avah was prescribed
for acid reflux. The respondent also speculated that
Avah’s bruising could have been caused by the child
hitting her face against plastic toys attached to a swing
in which she sometimes sat. The respondent told
Loesche that she had reported Avah’s bruising to
Michelle Macchio, a visiting nurse who came to the
apartment regularly, and that Macchio had consulted
with Avah’s pediatrician about the injuries.
   Macchio, who treated Avah from April to October,
2016, testified about the bruising Avah experienced
prior to her hospitalization. On October 3, 2016, Mac-
chio observed a bruise on the top inner part of Avah’s
ear and the respondent informed her that Avah had a
nosebleed. On October 6, 2016, the respondent sent
Macchio a photograph of Avah with substantial bruising
on her face. Macchio said the bruising could be a rare
side effect of Nexium, but that she had ‘‘never seen
anything like that . . . .’’ Concerned because of Avah’s
bruising, Macchio called Avah’s pediatrician and sched-
uled an appointment for Avah the next morning. The
respondent told Macchio that she had attended the
appointment and that the doctor told her to discontinue
the Nexium. Later, Macchio discovered that the respon-
dent had not attended the appointment.
   Detective Albert Palatiello of the Bridgeport Police
Department testified on behalf of the petitioner about
interviews he conducted with the respondent on Octo-
ber 24 and November 10, 2016. During the October 24
interview, the respondent said that she believed William
could have caused Avah’s injuries. She also told Palatie-
llo that she believed Avah’s injuries could have been
caused by the Nexium and the toys attached to Avah’s
swing. During the November 10 interview, the respon-
dent told Palatiello that she and William had been
involved in one domestic violence incident in the past,
and that William smoked marijuana on a daily basis
and had used heroin. The respondent described an inci-
dent in which Avah was crying and William yelled some-
thing to the effect of ‘‘will you shut the baby . . . up
. . . .’’ The respondent also spoke of a time when Wil-
liam helped Avah blow her nose and, afterward, the
respondent noticed that Avah’s nose was bright red,
which she thought was strange.
   The court also heard testimony at trial from medical
professionals who treated Avah or were familiar with
her medical record. Six physicians, all of whom treated
Avah at the time of her injuries or shortly thereafter,
testified on behalf of the petitioner.5 These witnesses
provided substantial evidence that Avah’s injuries were
nonaccidental. Two physicians testified on behalf of
the respondent: Joseph M. Scheller, a board certified
pediatrician and child neurologist, and Jack Leven-
brown, an expert in pediatric radiology. Scheller and
Levenbrown testified that, based on Avah’s medical
records, her injuries were accidental or the result of a
preexisting medical condition. The court found Scheller
and Levenbrown’s testimony unpersuasive6 and after
‘‘carefully review[ing] and assess[ing] all the medical
testimony presented during the trial . . . conclude[d]
. . . that Avah was the victim of child abuse.’’
   The court also heard testimony from those
acquainted with the respondent and William, including
their landlord, Allen Brooks, and Brooks’ daughter. The
court credited Brooks’ testimony that the respondent
and William were using drugs, and that Brooks con-
stantly smelled marijuana in the hallway. Brooks also
testified that he was concerned that the respondent
and William were selling drugs from their apartment.
Brooks’ daughter testified that the respondent and Wil-
liam fought constantly, and that both could be aggres-
sive at times. She also testified that, during the week
before Avah’s hospitalization, there were three consec-
utive nights that she heard Avah cry so hard that she
thought the baby might hurt herself.
  On November 15, 2017, after the close of evidence,
the court, on its own motion, pursuant to Practice Book
§ 34a-1 (d), sought to amend the respondent’s termina-
tion petition to include § 17a-112 (j) (3) (C) as a ground
for termination as to Lilyana. The respondent objected
to the motion and was given an opportunity to be heard
on the issue. Ultimately, the court overruled the respon-
dent’s objection and amended the petition.
   The court issued a thorough and thoughtful memo-
randum of decision on February 1, 2018, in which it
found that the petitioner had proved, by clear and con-
vincing evidence, grounds (C) and (F) of § 17a-112 (j)
(3) as to Lilyana and ground (C) as to Avah. The trial
court, therefore, terminated the respondent’s parental
rights as to Lilyana and Avah. The respondent appealed
from the decision as to Lilyana only. Additional facts
and procedural history will be set forth as necessary.
   The respondent’s first claim on appeal is that the
trial court erred when it terminated her parental rights
pursuant to § 17a-112 (j) (3) (F). Specifically, the
respondent argues that the trial court improperly
applied ground (F) and, alternatively, that there was
insufficient evidence for the court to find, pursuant to
that ground, that she committed a deliberate, nonacci-
dental assault that resulted in the injury of Avah. We
disagree.
   We begin by setting forth the applicable standards of
review. ‘‘Although the trial court’s subordinate factual
findings are reviewable only for clear error, the court’s
ultimate conclusion that a ground for termination of
parental rights has been proven presents a question of
evidentiary sufficiency. . . . That conclusion is drawn
from both the court’s factual findings and its weighing
of the facts in considering whether the statutory ground
has been satisfied. . . . On review, we must determine
whether the trial court could have reasonably con-
cluded, upon the facts established and the reasonable
inferences drawn therefrom, that the cumulative effect
of the evidence was sufficient to justify its [ultimate
conclusion]. . . . When applying this standard, we
construe the evidence in a manner most favorable to
sustaining the judgment of the trial court. . . . To the
extent we are required to construe the terms of § 17a-
112 (j) (3) [(F)] or its applicability to the facts of this
case, however, our review is plenary.’’ (Citations omit-
ted; internal quotation marks omitted.) In re Egypt E.,
327 Conn. 506, 525–26, 175 A.3d 21, cert. denied sub
nom. Morsy E. v. Commissioner of Children & Fami-
lies (U.S. October 1, 2018) (No. 17-1549).
   ‘‘Proceedings to terminate parental rights are gov-
erned by § 17a-112. . . . Under [that provision], a hear-
ing on a petition to terminate parental rights consists
of two phases: the adjudicatory phase and the disposi-
tional phase. During the adjudicatory phase, the trial
court must determine whether one or more of the . . .
grounds for termination of parental rights set forth in
§ 17a-112 [(j) (3)] exists by clear and convincing evi-
dence. The [petitioner] . . . in petitioning to terminate
those rights, must allege and prove one or more of the
statutory grounds.’’ (Citation omitted; internal quota-
tion marks omitted.) Id., 526.
   One such statutory ground is set forth in § 17a-112
(j) (3) (F), which provides that a trial court may grant
a petition for termination of parental rights if it finds
by clear and convincing evidence that ‘‘the parent has
killed through deliberate, nonaccidental act another
child of the parent or has requested, commanded,
importuned, attempted, conspired or solicited such kill-
ing or has committed an assault, through deliberate,
nonaccidental act that resulted in serious bodily injury
of another child of the parent . . . .’’
   The trial court terminated the respondent’s parental
rights as to Lilyana pursuant to § 17a-112 (j) (3) (F).
The respondent first argues that the trial court could
not have found that she committed a deliberate, nonac-
cidental assault on Avah because it was unable to deter-
mine whether she or William was responsible for Avah’s
injuries. This argument hinges on the trial court’s state-
ment that the respondent ‘‘[could not] be excluded as
the source of any of the other injuries Avah sustained.’’
The respondent cites In re Brianna T., Superior Court,
judicial district of Middlesex, Child Protection Session
at Middletown, Docket Nos. U06-CP-05-005012A, U06-
CP-05-005015A, U06-CP-05-005013A and U06-CP-05-
005014A, 2009 WL 659196 (February 10, 2009), and In re
Egypt E., Superior Court, judicial district of Middlesex,
Child Protection Session at Middletown, Docket Nos.
H14-CP-13-010981A and H14-CP-13-010982A, 2015 WL
4005340 (June 1, 2015), rev’d, In re Egypt E., 322 Conn.
231, 140 A.3d 210 (2016), in support of the proposition
that § 17a-112 (j) (3) (F) cannot be satisfied when the
court is unable to determine which of two parents
abused a child. In In re Brianna T., supra, 2009 WL
659196, *22, the court was unable to ‘‘determine from
the evidence which of the two [parents] inflicted the
fatal blow to [the child’s] head’’ and, therefore, declined
to find that the child’s father killed her through a deliber-
ate, nonaccidental act. In In re Egypt E., supra, 2015
WL 4005340, *18, the trial court found that § 17a-112
(j) (3) (F) was not satisfied as to the father because
‘‘clear and convincing evidence on the issue of the iden-
tity of the perpetrator [was] lacking.’’ These cases, how-
ever, are distinguishable from the present case. In both
In re Brianna T. and In re Egypt E., the trial court
was unable to determine whether one of two parents
had any role in the child’s abuse. In contrast, the court
in the present case found that ‘‘[the respondent] and
[William] . . . engaged in a course of conduct that
makes them both the direct cause for Avah’s serious
bodily injuries.’’
  The respondent argues that even if the trial court
did not misinterpret § 17a-112 (j) (3) (F), there was
insufficient evidence to establish that she committed a
deliberate, nonaccidental assault on Avah. The trial
court heard extensive evidence on which it based its
finding that the respondent ‘‘was not just a party who
simply stood by and watched her infant suffer serious
injuries, but, rather, she was an active participant with
regard to those injuries.’’ The trial court relied on the
following evidence in support of its determination that
the respondent participated in Avah’s abuse: ‘‘[The
respondent’s] deceptive behavior, coupled with the fact
that there was medical testimony that the bruising on
Avah’s face was consistent with a slap mark made by
a hand similar in size to that of [the respondent] . . . .’’
In addition to this evidence, the trial court heard a
recording from a phone conversation William had with
his sister, during which he said that the respondent
once threw Avah onto a couch.7 This evidence comports
with credible medical testimony and other evidence
that October 14, 2016, was not the only time that Avah
was abused.
   Moreover, the trial court was not convinced that the
respondent was wholly uninvolved in the October 14,
2016 episode, stating: ‘‘[T]he court is troubled by the
testimony that when [the respondent] left for work that
day, she noted bruises on Avah’s cheeks in the morning
and a bruise on her forehead right before she left for
work in the early evening. Within an hour the child was
rushed to the hospital. There was testimony that [the
respondent] was the primary caregiver for Avah. She
was in close physical proximity to Avah when she sus-
tained her serious physical injuries.’’
   On the basis of the foregoing, we conclude that the
trial court properly applied the law, and that its legal
conclusion that the petitioner established the elements
of § 17a-112 (j) (3) (F) is supported by clear and con-
vincing evidence.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** November 7, 2018, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     The respondent’s parental rights were also terminated as to her minor
child, Avah L. The respondent has not appealed from the trial court’s judg-
ment with respect to Avah. The parental rights of the respondent father
were terminated only as to Avah. Because the father has not appealed from
that judgment, we refer in this opinion to Britney N. as the respondent.
   2
     The respondent also claims, on appeal, that the trial court abused its
discretion in amending the termination of parental rights petition as to
Lilyana to include § 17a-112 (j) (3) (C) as a basis for the termination of
parental rights, and that the trial court erred when it determined, pursuant
to that ground, that Lilyana had been denied, by reason of an act of commis-
sion or omission by the respondent, the care, guidance, or control necessary
for the child’s physical, educational, moral, or emotional well-being. The
petitioner needed to prove only one of the grounds in § 17a-112 (j) (3) by
clear and convincing evidence for the trial court to terminate the respon-
dent’s parental rights as to Lilyana. See In re Egypt E., 327 Conn. 506, 526,
175 A.3d 21, cert. denied sub nom. Morsy E. v. Commissioner of Children &
Families (U.S. October 1, 2018) (No. 17-1549). This court’s holding that the
trial court correctly determined that the petitioner satisfied § 17a-112 (j) (3)
(F) as to the respondent is sufficient to uphold the termination of the
respondent’s parental rights as to Lilyana. We, therefore, decline to review
the respondent’s additional claims with regard to § 17a-112 (j) (3) (C).
   3
     The respondent has a third minor child, Amelia B., whose father is Ruben
B. Amelia lives with Ruben, and neither was involved in the underlying
petitions.
   4
     Avah’s father, William L., was also named in the petition as to Avah, and
his parental rights as to Avah ultimately were terminated. William’s parental
rights were not terminated as to Lilyana because, on May 18, 2017, the trial
court found that William was not Lilyana’s biological father.
   5
     The following physicians testified on behalf of the petitioner: Erin Bowen,
Avah’s pediatrician; Pavlovic, the pediatrician and child abuse expert at
Yale New Haven Children’s Hospital; Brendon Graeber, an expert in pediatric
radiology; Michael L. DiLuna, chief of pediatric neurosurgery at Yale New
Haven Hospital; Brian Smith, a pediatric orthopedic surgeon at Yale New
Haven Hospital; and Kathleen Stoessel, an ophthalmologist at Yale New
Haven Hospital.
   6
     The trial court explained that it did not find Scheller and Levenbrown’s
testimony persuasive because they ‘‘never examined Avah, never consulted
with the treating physicians, and never interviewed the respondent [or Wil-
liam] regarding Avah’s injuries.’’ The trial court went on to find: ‘‘[Scheller
and Levenbrown] presented a piecemeal analysis of Avah’s injuries that
supported an agenda rather than a credible assessment of the totality of
Avah’s injuries. The more credible testimony presented at trial was by Dr.
Bowen, Dr. Pavlovic, Dr. DiLuna, Dr. Stoessel, Dr. Smith and Dr. Graeber.’’
   7
     William was incarcerated during this time, and his phone conversations
were recorded by the Department of Correction.